DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-7,9,11,13,15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al(USPGPUB 2010/0036578) in view of Hashimoto et al(USPat 10,343,686), Kim et al(USPGPUB 2016/0278065), and Choi et al(KR101244175 B1).
  -- In considering claim 1, the claimed subject matter that is met by Taguchi includes:
	1) the vehicle control device is met by the operation control apparatus(1a) of vehicle A(see: sec[0030]).
	Taguchi does not teach the remaining subject matter of claim 1, however, use of control devices, which read on the subject matter of claim 1 is well known.

	1) the vehicle control device is met by the control device(10o).
	2) the control device being configured to:
		i) determine, when the own vehicle is in an autonomous driving mode, a first flow associated with a travel lane of the own vehicle and a second flow associated with another travel lane in response to a determination that the own vehicle does not obstruct a travel path associated with another vehicle is met by the control device, having a function of selecting a lane in which the own vehicle should travel, from a plurality of lanes, and wherein a recognition section(110), a surrounding object recognition section(120), a selection section(130), and a control section(140) are all included in the control device(100)(see: column 6, lines 28-44), such that surrounding object recognition outputs positions and speeds of other vehicles traveling on the own lane, and positions and speed of other vehicles traveling on adjacent lanes(see: column 7, lines 20-53), such that information concerning an empty space situation of adjacent lanes are calculated, such that a density calculation is determined, so that a selection of whether to keep the own vehicle in the present lane, or switch to an adjacent lane is 
		ii) determine, when the own vehicle is in the autonomous driving mode, based on a difference between the first flow and the second flow, that the own vehicle is not traveling with a traffic flow is met by the lane selection section, which is configured to determine threshold frequency in accordance with at least a different between a flow state in an adjacent land and a flow stat in an own lane on which the own vehicle is traveling(see: column 2, lines 11-31);
		iii) provide, when the own vehicle is in the autonomous driving mode, a notification to a driver of the own vehicle in response to a determination that the own vehicle is not traveling with the traffic flow or a determination that the own vehicle obstructs the travel path of the other vehicle is met by the lane selection section(130), and the lane change proposition section(142) informing the driver that an adjacent lane is emptier, and as well, reporting to the driver, that a certain traveling hindrance factor ahead on the adjacent lane is present(see: column 21, lines 45 et seq), wherein, the hindrance factor would have constituted the claimed not traveling with the traffic 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control device, and functions of Hashimoto, into the control apparatus(1a) of Taguchi, since this would have enhanced the system of Taguchi by better determining flow of traffic and potential obstructions, thereby enhancing vehicle flow in the system.
	Taguchi does not teach wherein the determination that the own vehicle obstructs the travel path of the other vehicle is based on a determination that the acceleration of the own vehicle is insufficient to avoid obstruction.
	Use of systems which control vehicle movement for the purpose of avoiding collision is well known.  In related art, Kim et al(Kim) teaches a vehicle communication device, which includes a driver assistance system(170), which includes a plurality of devices connected through the communication.
	And wherein the assistance system utilizes various vehicle devices for avoiding collision[0082]), including an adaptive cruise control(ACC) system for detecting the vehicle which is driven in the same direction in the 
	Since the use of assistance systems for avoiding collision, including adaptive cruise control which automatically accelerates or decelerates the vehicle is taught by Kim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the driver assistance system(170) of Kim, into the system of Taguchi, since Taguchi already desires to avoid collision with other vehicles, and furthermore, the driver assistance system(170), including the adaptive cruise control features of Kim would have insured that all possible accelerations and decelerations would have been determined, prior to an inevitable collision determination being determined.
	With regards to the notification comprises at least one of applying vibrations to a steering wheel or applying force to an accelerator pedal, use of notification systems which incorporate applying vibrations to a steering wheel of a vehicle is well known.  In related art, Choi et al(Choi) teaches a system for controlling pre-safe 
	Since Taguchi in view of Hashimoto and Kim already desire to alert a driver of a vehicle of vehicle information, as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control system and vibration steering wheel of Choi, into the system of Taguchi, Hashimoto, and Kim, since this would have provided a highly perceptible means of alerting the driver of an automobile, of pertinent information pertaining to possible dangerous situations pertaining to the vehicle.
 -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) another vehicle travel state detector configured to detect a travel state of the other vehicle is met by the vehicle behavior prediction unit(16a) of Taguchi, which receives the result of prediction on the behavior that may be exhibited by nearby vehicles(B,C,D) in the near future(see: Taguchi, sec[0046]);
2) the determiner configured to determine whether the own vehicle obstructs the travel of the other vehicle based on the travel state of the other vehicle is met by the in group all vehicle behavior prediction correcting unit(18a) correcting the cruise control plans based on information from the predicted behavior of the vehicle C, and eliminates potential overlap between two vehicles(see: Taguchi, sec[0049]);
	3) the notification controller configured to output a signal for causing a notification device installed in the own vehicle to make the notification when the determiner determines that the own vehicle obstructs the travel of the other vehicle is met by the display unit(54e) of Taguchi, which displays the operation manner appropriate for the driver who is performing manual operation, based on receiving information from the behavior prediction functions of the system(see: Taguchi, sec[0075]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the another vehicle travel state detector detects a travel state of a following vehicle traveling behind the own vehicle as the travel state of the other vehicle is met by the vehicle behavior prediction unit(16a), which receives the result of prediction on the behavior 
	2) the determiner makes the determination based on the travel state of the following vehicle is met by the in group all vehicle behavior prediction correcting unit(18a) of Taguchi, which receives signals indicating selected cruise control plans from vehicle B and predicted behavior of vehicle C, as to correct the cruise control plans for the vehicles A and B(see: Taguchi, sec[0049]).
  -- Claim 4 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) when the following vehicle approaches the own vehicle, the determiner determines that the own vehicle obstructs travel of the following vehicle would have been met upon occurrences when the in group all vehicle behavior prediction correcting unit(18a) would have received signals indicating the predicted behavior of vehicle C, and would have corrected the cruise control plans for the vehicle A, when overlap would have been determined(see: Taguchi, sec[o049]), and wherein overlap would have constituted situations such as the claimed determining that the own vehicle obstructs travel of the following vehicle.
-- Claim 5 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the another vehicle travel state detector further detects a travel state of a preceding vehicle that is traveling or is stopping ahead of the own vehicle is met, as already discussed above, by the nearby vehicle behavior prediction unit(16a) of Taguchi, which receives the result of prediction on the behavior that maybe exhibited by the nearby vehicle C in the near future(see: Taguchi, sec[o046]), and, as seen in figure 4, the behavior prediction unit, would have detected travel states of vehicle C, even when vehicle A would have been following vehicle C;
	2) the determiner makes the determination based on the travel state of the preceding vehicle and the travel state of the following vehicle would have been met upon occurrences when the in group all vehicle behavior prediction correcting unit(18a) of Taguchi, would have received signals indicating the predicted behavior of vehicle C, and would have corrected the cruise control plans for the vehicle A, when overlap would have been determined(see: Taguchi, sec[o049]), regardless of which positions the vehicle would have been driving.
  -- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as:
1) when the preceding vehicle moves away from the own vehicle, and the following vehicle approaches the own vehicle, the determiner determines that the own vehicle obstructs the travel of the following vehicle would have been met by the in group all vehicle behavior prediction correcting unit, correcting cruise control plans for vehicle, based on the cruise control plans for vehicles A and B, and the predicted behavior of the vehicle C, so as to eliminate potential overlaps.
  -- Claim 7 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) when the preceding vehicle is stopping ahead of the own vehicle, and the following vehicle is stopping behind the own vehicle or approaching the own vehicle, the determiner determines that the own vehicle obstructs the travel of the following vehicle would have been met, as discussed above, by the in group all vehicle behavior prediction correcting unit(18a) of Taguchi, receiving signal indicating the selected cruise control plan for the vehicle A, the cruise control plan for the vehicle B, and the predicted behavior of the vehicle C, and thereby correcting the cruise control plans for A and B so as to eliminate overlap between the vehicles(see: Taguchi, sec[o049]). Wherein, it would have been inherent that a stopped preceding vehicle 
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the own vehicle travel state detector configured to detect a travel state of the own vehicle is met by the unit(16a) calculating history information concerning position of vehicle A(see: Taguchi, secl0033]);
	2) the surrounding environment detector configured to detect a surrounding environment of the own vehicle is also met by the prediction unit(16a), which evaluates the roads and surrounding lanes and curves and behavior of the adjacent vehicles, thereby constituting the surrounding environment;
	3) the determiner configured to determine whether the own vehicle is traveling with the traffic flow based on the travel state and the surrounding environment of the own vehicle would have been met, since the vehicle behavior prediction unit(16a) obtains 
	Therefore, it would have been inherent that the in group all vehicle behavior prediction correcting unit(18a) would have determined that the own vehicle would have been traveling with the flow of traffic, based on the information from the prediction unit(165a), including the surrounding environment information, such as road shape, and lanes, etc.  This would have been necessary, since the correcting unit corrects the overlap between two vehicles, and therefore, would have needed to know whether the vehicle would have been traveling with the flow of traffic.
	- Taguchi does not teach:
	1) the notification controller configured to output a signal for causing a notification device installed in the own vehicle to make the notification when the determiner determines that the own vehicle is traveling not with the traffic flow.
	Although not specifically taught by Taguchi, use of notification controllers for outputting a signal for causing notification that an own 
	Since Hashimoto teaches the use of notification, when it is determined that a vehicle is not traveling with traffic flow, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the lane change proposition section(142) of Hashimoto, into the system of Taguchi, since this would have provided an effective means of alerting the system of potential traffic flow issues with regards to the own vehicle.
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above.
  -- Claim 13 recites a method that substantially corresponds to the device of claim 1, and therefore is met for the reasons as discussed in the rejection of claim 1 above.
-- Claim 15 recites a method that substantially corresponds to the device of claim 11, and therefore is met for the reasons as discussed in the rejection of claims 11 and 13 above.
  -- Claim 17 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the determination that the own vehicle obstructs the travel path of the other vehicle being further based on a determination that the own vehicle is stopping within a predetermined margin distance ahead of the own vehicle.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al(Taguchi) in view of Hashimoto et al(Hashimoto), Kim et al(Kim), and Choi et al(Choi) as applied to claim 3 above, and further in view of Kobayashi(USPat 6,437,688).
  -- Claim 8 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the own vehicle travel state detector configured to detect a travel state of the own vehicle is met by the vehicle behavior prediction unit(16a) of Taguchi, obtaining information concerning the position and history of travel of vehicle A(see: Taguchi, sec[0033]).
	- Taguchi in view of Hashimoto do not teach:
	1) wherein, when the own vehicle is stopping with a predetermined margin distance left ahead of the own vehicle, and the following vehicle approaches the own vehicle, the determiner determines that the own vehicle obstructs the travel of the following vehicle.
	However, although not specifically recited by Taguchi, the examiner deems that it would have been inherent that the system of Taguchi would have recognized the vehicle A as being an obstruction to other vehicle, 
	With regards to the own vehicle stopping with a predetermined margin distance left ahead of the own vehicle, determines stopping with a predetermined margin is well known.  In related art, Kobayashi teaches an obstruction detection method for a vehicle, wherein, vehicles(101,102,103) are equipped with front and rear ultrasonic sensors(4,5) for detecting obstructions, and wherein the sensors measure the distance between a vehicle and an obstruction, so as to maintain a constant distance between vehicles, which allow them to run together, or stop the vehicle, when obstructions are determined (see: Kobayashi, column 10, lines 1-50).
.
Claims 10,12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al(Taguchi) in view of Hashimoto et al(Hashimoto), Kim et al(Kim), and Choi et al(Choi) as applied to claim 2 above, and further in view of Szybalski et al(USPat 8,260,482).
  -- Claim 10 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the driver’s intention detector configured to detect an intention of the driver of the own vehicle for the notification;
	2) the drive switcher configured to switch a drive mode of the own vehicle from autonomous driving to manual driving in accordance with the intention of the driver;
	3) wherein the notification controller outputs information representing a result of the determination made by the determiner as the signal.
	As discussed in the previous Office Action, the examiner took Official Notice that use of driver’s intention detectors and as well, drive switchers is well known in the cruise control/autonomous vehicle art.  In related art, Szybalski et al(Szybalski) teaches an autonomous driving system, which includes a control computer that is able to control the autonomous driving capabilities of a vehicle.  And wherein, once in an autonomous driving mode, the computer controls indicators that indicate that Autonomous driving mode is engaged(see: Szybalski, column 7, lines 4-12).  As well, when a passenger senses an emergency situation, and it is the passengers intention to switch from the autonomous mode, the passenger may grip the steering wheel, or apply the brakes to switch to manual mode(see: Szybalski, column 8, lines 11-57).  Furthermore, the control computer Conveys emergency information to a passenger in a variety of ways, including sending audio alerts(see: Szybalski, column 8, lines 58 et seq). 
  -- Claim 12 recites subject matter that is met as discussed in claim 11 above, except for: 
	1) wherein the notification comprises a suggestion to switch the own vehicle from the autonomous mode to a manual mode.
	As discussed in claim 10 above, Szybalski teaches a notification system which alerts the driver of the vehicle when it is suggested to switch the vehicle from autonomous to manual mode.  Szybalski teaches that the control computer may identify emergency situations, and immediately convey this information to the passenger in a variety of ways, including changing colors of illuminated indicators, such that a third color informs 
	Since the use of suggestions to switch to a manual mode is well known, as taught by Szybalski, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control computer, and illuminated indicators of Szybalski, into the system of Taguchi in view of Hashimoto, since this would have provided a means of ensuring safety, by alerting users of needs to switch to manual modes, thereby helping to avoid possible collision or other emergency situations.
  -- Claim 16 recites subject matter that is met as discussed in claim 12 above, except for:
	1) the control device being configured to provide a driving suggestion to the driver of the own vehicle.
	Use of systems which provide driving suggestions to a driver of a vehicle is well known.  In related art, Kim teaches the user of a vehicle communication device, which includes an AVN device(110) for outputting information to a driver of a vehicle. And wherein the AVN provides route guidance to a destination, which constitutes providing driving suggestion to a driver.
.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al(Taguchi) in view of Hashimoto et al(Hashimoto), Kim et al(Kim), Choi et al(Choi) and Szybalski et al(Szybalski) as applied to claim 10 above, and further in view of Matsumoto et al(USPGPUB 2008/0208409).
  -- Claim 18 recites subject matter that is met as discussed in claim 10 above, except for:
	1) the driver intention detector being configured to detect the intention of the driver based on a position of an accelerator pedal, a pressing amount of a brake pedal, and a steering angle.
	Although not specifically taught by Taguchi, use of systems which determine driver intention by detecting steering angle, acceleration position, and amount of depression of brake pedal is well known.  In related art, Matsumoto et al(Matsumoto) includes a vehicle dynamics control 
	Since Taguchi and Hashimoto already desire to include vehicle control, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the ECU(8) and various sensors(17,18,19) of Matsumoto, into the system of Taguchi, since this would have ensured that a reliable means to determine a driver’s intention would have been included in decisions pertaining to vehicle control.
REMARKS:
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art to Taguchi, Hashimoto, and Kim doe not teach or suggest a notification comprising at least one of applying vibrations to a steering wheel or applying force to an accelerator pedal.  Although the prior art in the previous art rejection did not teach the newly amended claimed subject matter, use of steering wheel and/or brake pedal vibration as a means of notifying a driver of a vehicle is notoriously well known.  As cited in the art rejection above, the examiner has introduced the prior art to Choi et al, which teaches use of a vibrating steering wheel for the purpose of notifying a driver of a vehicle of potentially dangerous circumstances pertaining to the vehicle.  This meet the limitations of the newly amended claimed subject matter, and therefore, applicant’s arguments are deemed moot.
	With regards to claim 18, the examiner has introduced prior art to Matsumoto et al, which teaches the claimed subject matter of newly introduced claim 18.  In view of this, applicant’s arguments pertaining to claim 18 are deemed moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687